Suite 400 - 570 Granville Street Vancouver, BCV6C 3P1 Canada Telephone:(604) 689-1022 Facsimile:(604) 681-4760 www.macdonaldtuskey.com CORPORATE AND SECURITIES LAWYERS Reply Attention ofWilliam L. Macdonald Direct Tel.604.648-1670 EMail Address wmacdonald@wlmlaw.ca Our File No.12016-001 October 24, 2012 VIA EDGAR Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549-7410 Attention: Jay Ingram Assistant Director Dear Sirs: Re: Pacific Green Technologies Inc. (the “Company”) Amendment No. 3 to Registration Statement on Form 10 Filed October 16, 2012 File No. 000-54756 We are the solicitors for the Company.We refer to your letter of October 24, 2012 addressed to the Company with your comments on the Company's Registration Amendment No. 3 to Registration Statement on Form 10, filed October 16, 2012.For your ease of reference, our responses to your comments are numbered in a corresponding manner: General 1. Comment:We note your revisions in response to comment one of our letter dated October 2, 2012.However, the Form 10 continues to contain disclosure on page 22 stating that you will have an extended transition period of complying with new or revised accounting standards, while your disclosure on page 13 says you have irrevocably opted out of the extended transition period.Please reconcile your disclosure. Response: The inconsistent sentence in the relevant risk factor has been revised. Yours truly, W.L. MACDONALD LAW CORPORATION Per: /s/William L. Macdonald William L. Macdonald WLM/sk Macdonald Tuskey is an association of law corporations with lawyers called in the Provinces of British Columbia and Alberta and the State of New York.
